 1

 2                                                                    FILED IN THE
                                                                  U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON

 3
                                                             Jan 31, 2020
 4                                                               SEAN F. MCAVOY, CLERK




 5                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    JASSIM ODDA ALHAMID,
                                                NO: 4:19-CV-5243-RMP
 8                             Petitioner,
                                                ORDER OF DISMISSAL WITHOUT
 9           v.                                 PREJUDICE

10    KEVIN K. McALEENAN, Acting
      Secretary, Department of Homeland
11    Security; SIW M. BAY-HANSEN,
      Field Director Yakima WA, US
12    Citizenship and Immigration Services
      (USCIS); DEPARTMENT OF
13    HOMELAND SECURITY; and
      UNITED STATES CITIZENSHIP
14    AND IMMIGRATION SERVICES,

15                             Respondents.

16

17           BEFORE THE COURT is Petitioner’s Notice of Voluntary Dismissal without

18   Prejudice, ECF No. 4. Having reviewed the Notice and the record, including the

19   Court’s January 15, 2020 Show Cause Order, ECF No. 3, the Court finds good cause

20   to approve dismissal.

21   / / /


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1         Accordingly, IT IS HEREBY ORDERED:

 2         1. Petitioner’s Notice of Voluntary Dismissal without Prejudice ECF No. 4,

 3            is APPROVED.

 4         2. Petitioner’s Complaint is dismissed without prejudice and without costs to

 5            any party.

 6         3. All pending motions, if any, are DENIED AS MOOT.

 7         4. All scheduled court hearings, if any, are STRICKEN.

 8         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 9   Order, provide copies to counsel, and close this case.

10         DATED January 31, 2020.

11
                                                s/ Rosanna Malouf Peterson
12                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
